Citation Nr: 0523840	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-21 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
frostbite, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

When the case was before the Board in June 2001, it was 
remanded to the RO for additional development.  In May 2002, 
the jurisdiction over the veteran's claims folder was 
transferred to the RO in Columbia, South Carolina.  The case 
was returned to the Board for appellate consideration in June 
2003.

In an August 2003 decision, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2005 order, the Court granted the parties' 
Joint Motion for Remand of the Board's August 2003 decision, 
vacating the Board's decision, and remanding for additional 
proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  

The February 2005 Joint Motion noted that although the VA 
examination ordered by the Board's June 2001 remand had been 
conducted, the examiner did not address all questions posed 
by the Board.  The parties agreed that remand was necessary, 
because the Board, in violation of Stegall v. West, 11 
Vet.App. 268 (1998), had failed to ensure the RO's compliance 
with its June 2001 remand order.  In this regard, the Board 
notes that the Court has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure compliance with the terms 
of the remand.  Id. When a Board remand is not complied with, 
as is the situation in this case, it is necessary to remand 
the case until full compliance is achieved.  Id.

Specifically, the Joint Motion pointed out that although EMG 
testing conducted in conjunction with the veteran's February 
2003 VA examination revealed marked peripheral sensory 
neuropathy, the examiner provided no opinion regarding the 
etiology of that disability.  The Joint motion also pointed 
out that two January 1952 entries into the veteran's service 
medical records referred to a burn to his hands, but that the 
February 2003 examiner failed to provide any insight as to 
the significance of those entries.

The Board regrets that there is further delay in the 
resolution of this issue; however, additional development 
must be conducted in compliance with the Court's order.  
Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  Upon completion of the above directed 
development, the RO should schedule the 
veteran for an examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of any 
residuals of frostbite VA orthopedic 
examination to determine the nature and 
etiology of any currently present 
residuals of frostbite, to include 
peripheral neuropathy.  All indicated 
tests and studies are to be performed, 
and their results should be reported in 
detail.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  A complete 
history should be elicited from the 
veteran, and documented in the 
examination report.  Based upon the 
review of the claims folders and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that any disorder alleged to be a 
residual of the veteran's claimed in-
service cold exposure and injury is 
etiologically related to the veteran's 
service.  The examiner should also 
discuss the significance of the January 
1952 entries into the veteran's service 
medical records pertaining to burns to 
his hands, as well as the results of the 
February2003 EMG findings.  The rationale 
for all opinions expressed must be 
clearly set forth by the physician in the 
examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


